         Case 1:17-cr-00686-LAK Document 321 Filed 04/30/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 30, 2019


The Honorable Lewis A. Kaplan
United States District Judges
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. James Gatto et al., 17 Cr. 686 (LAK)

Dear Judge Kaplan:

        The Government writes in connection with the application of defendant James Gatto to
travel to Los Angeles, California from May 6 to May 8, 2019, and to Chicago from May 14 to
May 17, 2019, in connection with potential employment opportunities. The defendant, through
counsel, has informed the Government that he has notified and obtained the permission of his
pretrial services officer for the proposed travel, and in light of that, the Government similarly has
no objection to the request.


                                              Respectfully submitted,

                                              ROBERT S. KHUZAMI
                                              Attorney for the United States, Acting Under
                                              Authority Conferred by 28 U.S.C. § 515


                                      By:                /s/
                                              Edward B. Diskant/Noah Solowiejczyk/
                                              Eli J. Mark/Aline R. Flodr
                                              Assistant United States Attorneys
                                              (212) 637-2294/2473/2431/1110


Cc: Defense counsel (by email)
